287 So.2d 919 (1973)
Ex parte Wallace L. Character.
In re Wallace L. CHARACTER
v.
STATE.
SC 612.
Supreme Court of Alabama.
December 6, 1973.
Rehearing Denied January 24, 1974.
G. Coke Williams, Anniston, for petitioner.
No brief for the State.
BLOODWORTH, Justice.
Petition of Wallace L. Character for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Character v. State, 51 Ala.App. 589, 287 So.2d 916.
Writ denied.
HEFLIN, C.J., and COLEMAN, McCALL and JONES, JJ., concur.